                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JENNIFER HART                                                                      PLAINTIFF

V.                             NO. 5:18CV00137 JM/BD

SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere and the filed objections. After carefully considering these documents

and making a de novo review of the record in this case, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court=s findings

in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Jennifer Hart’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 22nd day of April, 2019.



                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
